Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Cimetrix Incorporated: We consent to the incorporation by reference in Registration Statement No.333-118624 on Form S-8 of our report dated March 30, 2012, relating to the consolidated financial statements of Cimetrix, Inc. and subsidiaries appearing in this Annual Report on Form 10-K of Cimetrix, Inc. and subsidiaries for the years ended December 31, 2011 and 2010. /s/HJ & ASSOCIATES, LLC HJ & ASSOCIATES, LLC Salt Lake City, Utah March 30, 2012
